DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/802,885 filed 8 February 2019.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 15 August 2022 is acknowledged. Claims 11-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant’s election without traverse of poly(acrylic acid) (crosslinked microgel polymer particles) and poly(vinyl alcohol) (crosslinked polymer matrix) in the reply filed on 15 August 2022 is acknowledged.

Status of the Claims
Claims 1-24 are pending.
Claims 11-24 are withdrawn.
Claims 1-10 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Detamore et al. (US 2016/0038643).
	The Applicant claims, in claim 1, a self-reinforcing composite gel comprising water and swellable crosslinked polymer particles dispersed in a crosslinked polymer matrix. Claim 1 requires the particles to absorb more solvent than the matrix and also to swell in the solvent. Claim 1 requires the particles to be present in an amount sufficient to maintain or increase the elastic modulus and/or load bearing ability of the gel upon swelling in the solvent. Claims 2-4 narrow the selection of crosslinked polymer particles. Claim 5 limits the choice of polymer matrix and in claim 6 the solvent is water. Claim 7 further recites physical properties of the particle and the matrix. In claim 8, the particles comprise greater than 10% of the gel and the matrix comprises less than 90% of the total weight of polymers in the gel. Claim 9 requires the particles to have a diameter from 1 m to 1 mm. In claim 10, the particles are present in from 1-90% v/v of the total volume of the gel.
	Detamore teaches a hydrogel precursor that can include a crosslinkable polymer matrix and a plurality of polymer particles in said matrix (abstract) [0004]. The polymer matrix can include a crosslinkable hyaluronic acid polymer [0004]. Polymers such as polyvinyl alcohol (PVA) may be used in place of or in addition to the hyaluronic acid polymer particles [0064]. Detamore teaches that the polymer particles preferably have a particle size of from about 10-500 nm [0004, 0028] however further teaches that the particles can be either nanoparticles of microparticles [0022]. The polymer matrix can be present in from about 2-10% and the polymer particles in from about 5-30% [0004, 0028]. Detamore teaches that the hyaluronic acid (HA) nanoparticles can be mixed into the composition with the polymer matrix in order to allow for crosslinking with the nanoparticles, thus indicating that the particles are crosslinkable [0033]. The particles can be from natural or synthetic polymers [0063] and include polyacrylates (the salt form of polyacrylic acid) as a suitable polymer [0064]. Although Detamore teaches a hydrogel precursor, said composition is swollen in PBS buffer (which comprises water) before measuring for various physical properties [0073, 0076].
It would have been prima facie obvious to prepare the hydrogel precursor of Detamore and swell the particles in aqueous PBS buffer. The hydrogel precursor can be made of a crosslinkable PVA matrix (as a replacement for HA) and a plurality of polymer particles. It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). The polymer particles are also crosslinkable and both the matrix and the particles are crosslinked upon formation into a hydrogel. The particles can be selected from polyacrylate, which is the salt form of polyacrylic acid and would reform the acid in aqueous conditions. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). The particles can be microparticles which would necessarily have a particle size from 1 m to 1 mm. Moreover, the hydrogel is formed by swelling the precursor in a PBS buffer which, by definition, comprises water. Therefore, it would have been obvious to form a hydrogel comprising water, a crosslinked PVA matrix, and a crosslinked polyacrylic acid wherein the particles are microparticles and wherein the matrix comprises particles of polyacrylic acid which are also crosslinked. The polymer matrix can be present in from about 2-10%, which is less than 90%, and the polymer particles in from about 5-30%, which overlap with greater than 10%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I).
Regarding the properties of swelling of the particles and the effect of the elastic modulus and/or load bearing ability of the gel, these properties are considered inherent in the composition as elected. Therefore, particles of polyacrylic acid in the claimed amount (greater than 10%) would necessarily provide the claimed swelling properties and effects on the elastic modulus. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613